PER CURIAM.
Motion granted, and the following questions certified: (1) As between the sureties on all the bonds mentioned in the record, was the appellant first and primarily liable on the last appeal bond? (2) The appellant being surety on the appeal bonds, can it require contribution from sureties on the original bond of the committee, or from the estates of such persons, even if the amount paid by the appellant was in form paid on the bond given by the committee as such, and not on the appeal bonds?